Title: General Orders, 11 July 1777
From: Washington, George
To: 



Head Quarters, Pompton-plains [N.J.] July 11th 17[77]
Alexandria.Arnold. Armstrong.


The army to pitch their tents to night and to morrow morning at gun-firing if the weather is good to strike them, and prepare every thing, with the greatest dispatch, for a march—In case of rain in the morning, the tents are to remain standing, unless particular orders are given to the contrary. No kind of baggage, besides the tents, to be taken out of the waggons—Immediately after the morning gun, the General to be beaten thro’ the line instead of the Revellie—Two field pieces fired from the park of artillery to be the signal for marching—The same order of march to be in force to morrow—Each division will station the necessary guards about its own encampment.
The separate Column of baggage to march under the direction, and agreeable to the orders, of the Quarter Master General.
